                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                8:20CR196

      vs.
                                                                  ORDER
BRANDON FORD,

                      Defendant.


      Defendant has moved to continue the trial, (Filing No. 36), because the parties
are currently engaged in plea discussions. The motion to continue is unopposed. Based
on the showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant’s motion to continue, (Filing No. 36), is granted.

      2)       The trial of this case is set to commence before the Honorable John M.
               Gerrard, Chief United States District Judge, in the Special Proceedings
               Courtroom of the United States Courthouse, Omaha, Nebraska, at 9:00
               a.m. on September 20, 2021, or as soon thereafter as the case may be
               called, for a duration of five (5) trial days. Jury selection will be held at
               commencement of trial.

      3)       The ends of justice served by granting the motion to continue outweigh the
               interests of the public and the defendant in a speedy trial, and, the
               additional time arising as a result of the granting of the motion, the time
               between today’s date and September 20, 2021, shall be deemed
               excludable time in any computation of time under the requirements of the
               Speedy Trial Act, because although counsel have been duly diligent,
               additional time is needed to adequately prepare this case for trial and
               failing to grant additional time might result in a miscarriage of justice. 18
               U.S.C. § 3161(h)(1) & (h)(7). Failing to timely object to this order as
               provided under this court’s local rules will be deemed a waiver of any right
               to later claim the time should not have been excluded under the Speedy
               Trial Act.

      July 8, 2021.                              BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
